Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The response, filed 10/13/2021, has been entered. The previous office action is withdrawn and new restriction has been provided.
Election/Restrictions
Species 1 (Figs. 1-4), is directed to the calibration device having, a spherical pivot element comprising insertion holes WITHOUT locking mechanism / lever.
Species 2 (Figs. 5-10), is directed to the calibration device having, a semi-spherical pivot element with a cylindrical and conical insert comprising the insertion hole and grippers combined with a first type of locking mechanism / lever. The first type of locking mechanism / lever comprises the structure shown as 150 in Figures 5-10.
Species 3 (Figs. 11-12), is directed to the calibration device having, a spherical pivot element comprising insertion holes combined with a first type of locking mechanism / lever. The first type of locking mechanism / lever comprises the structure shown as 150 in Figures 11-12.
Species 4 (Figs. 13-18), is directed to the calibration device having, semi-spherical pivot element with a cylindrical and conical insert comprising the insertion hole and grippers combined with a second type of locking mechanism / lever. The second type of locking mechanism / lever comprises the structure shown as 150 in Figures 13-18.
Species 5 (Figs. 19-20), is directed to the calibration device having, a spherical pivot element comprising insertion holes combined with a second type of locking mechanism / lever. The second type of locking mechanism / lever comprises the structure shown as 150 in Figures 19-20.

Species 6 (Figs. 21-22), is directed to the calibration device having, Semi-spherical pivot element with a cylindrical and conical insert comprising the insertion hole and grippers combined with a third type of locking mechanism. The third type of locking mechanism comprises the structure shown as 159 (disclosed as mechanism 150 in [0043] of the PGPUB) in Figures 21-22.

Species 7 (Fig. 23), Spherical pivot element comprising insertion holes combined with a third type of locking mechanism. The third type of locking mechanism comprises the structure shown as 159 (disclosed as mechanism 150 in [0043] of the PGPUB) in Figure 23.

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856    

/HERBERT K ROBERTS/            Primary Examiner, Art Unit 2856